DETAILED ACTION
This Office Action is in response to Application filed April 5, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiferroic device” recited in the preamble of claim 13, and the “ordered oxygen vacancy structure” recited on lines 2-3 of claim 13 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 13, it is not clear what “A multiferroic device” recited in the preamble refers to, because (a) while Applicants claim “A multiferroic device” in the preamble, there is no device structure claimed in the claim body, and (b) therefore, it is not clear whether “A multiferroic device” is a device that comprises, for example, electrodes, and it is not clear whether the claimed multiferroic device can just be the claimed single crystalline LnBM2O5+δ or LnBM2O5.5+δ compound.
(2) Also regarding claim 13, it is not clear whether “A multiferroic device” recited in the preamble refers to a device that has a multiferroic characteristic overall when the device is in operation, or a device that has at least one layer exhibiting a multiferroic characteristic.
(3) Further regarding claim 13, it is not clear what “an ordered oxygen vacancy structure” recited on lines 2-3 refers to, because (a) it is not clear whether “an ordered oxygen vacancy structure” includes a plurality of oxygen vacancies that are distributed uniformly and at exactly the same location per unit cell, (b) however, this configuration may be in violation of the Second Law of Thermodynamics since this interpretation implies that all of the unit cells have exactly the same structure everywhere inside the single-crystalline LnBM2O5+δ or LnBM2O5.5+δ compound when it comes to oxygen vacancy or oxygen vacancies, and (c) if “an ordered oxygen vacancy structure” includes a plurality of oxygen vacancies that are not exactly distributed uniformly at the same location per unit cell, it is not clear to which degree the plurality of oxygen vacancies can be unevenly distributed among the plurality of unit cells of the claimed compound.
(4) Still further regarding claim 13, it is not clear how “a single-crystalline LnBM2O5+δ or LnBM2O5.5+δ compound, comprising an ordered oxygen vacancy structure” can have the claimed material composition, because (a) if there are oxygen vacancies, some of the δ values may not be possible and thus should be removed, (b) for example, δ = 0 or 1 appears to correspond to a stoichiometric composition of the “LnBM2O5+δ or LnBM2O5.5+δ compound” without any oxygen vacancies, and (c) therefore, it appears that there is a discrepancy between the preamble and the claim body.
Claims 33-36 depend on claim 13, and therefore, claims 33-36 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 33-36, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (“Ultrafast Atomic Layer-by-Layer Oxygen Vacancy-Exchange Diffusion in Double-Perovskite LnBaCo2O5.5+δ Thin Films,” SCIENTIFIC REPORTS 4 (2014) 4726)
Regarding claims 13 and 33-36, Bao et al. disclose a multiferroic device (Title), which is indefinite as discussed above under 35 USC 112(b) rejections, comprising a single-crystalline LnBM2O5+δ or LnBM2O5.5+δ compound (Fig. 1), comprising an ordered oxygen vacancy structure, which is indefinite as discussed above under 35 USC 112(b) rejections, because at least one of the LaBaCo2O5, LaBaCo2O5.5 and LaBaCo2O6 should have an ordered oxygen vacancy in comparison to each other since at least one of them satisfies the claimed material composition; wherein Ln is a lanthanide, B is an alkali earth metal, M is a transition metal, O is oxygen, and 0≤δ≤1 (claim 1), wherein Ln is La, Pr, Nd, Sm, or Gd (claim 2), B is Ba, Sr, or Ca (claim 34), M is Co, Mn, Fe, or Ni (claim 35), and the compound has a double perovskite structure (Title) (claim 36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2016/0032490)
Zagumennyi et al. (US 2014/0192580)
Blahuta et al. (US 10,907,096)
Ueda et al. (US 9,983,165)
Cable et al. (US 6,238,816)
D’Souza et al. (US 9,409,150)
Berry et al. (US 8,133,463)
Krumpelt et al. (US 7,507,690)
Fu et al., “Double Perovskite LaSrCo1.6Cu0.4O5-δ Cathode for IT-SOFCs with Pulsed Laser Technique Deposited Bi-Layer Electrolyte,” Journal of The Electrochemical Society, 162 (2015) F1029-F1035.
Grimaud et al., “Double perovskites as a family of highly active catalysts for oxygen evolution in alkaline solution,” NATURE COMMUNICATIONS 3439 (2013).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 16, 2022